Citation Nr: 0106160	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  95-31 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for left foot disability resulting from 
treatment by the Department of Veterans Affairs.

2.  Entitlement to service connection on a secondary basis 
for bilateral hip disability.

3.  Entitlement to service connection on a secondary basis 
for bilateral knee disability.

4.  Entitlement to service connection on a secondary basis 
for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

 Appellant and Ms. T.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Milwaukee, Wisconsin, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in October 1997 and July 1999.


REMAND

In July 1999, the Board remanded this case to the RO for 
additional development including review of the veteran's 
claims file by an appropriate VA physician in order to render 
an opinion with respect to the veteran's claim for disability 
compensation benefits under 38 U.S.C.A. § 1151 (West 1991).  
Specifically, the remand requested that the VA examiner 
"provide an opinion as to whether it is at least as likely 
as not that the VA surgery performed in May 1985 to excise 
the veteran's left foot Morton's neuroma resulted in 
additional disability that had not existed prior to the 
neuroma surgery."  Additional opinions were also requested 
of the examiner.  In December 1999, Dr. R. R., a VA 
physician, submitted a statement wherein he concluded that 
although the veteran had had successful excision of a 
Morton's neuroma from the left foot, the 1985 VA surgery to 
excise the nonservice-connected left foot neuroma resulted in 
an altered gait which accelerated disability of the right 
knee, right hip and low back, and that these disabilities 
were not the necessary consequence of the surgery.  In this 
regard, however, the Board finds that the physician did not 
address the germane question of whether the resultant 
"altered gait" was a necessary consequence of surgery (i.e. 
due to surgical wound pain) or was manifestation of 
additional unintended left foot pathology.  See Stegall v. 
West, 11 Vet.App. 268, 271 (1998) (holding that the RO must 
comply with all instructions in a Board remand before 
decision can be reached).

Also, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should return the December 
1999 statement to Dr. R. R., if he is 
available, or other appropriate VA 
examiner, and request that he/she provide 
a supplemental report expressing an 
opinion as to: (a) Whether it is at least 
as likely as not that the VA surgery 
performed in May 1985 to excise the 
veteran's left foot Morton's neuroma 
resulted in additional left foot 
disability that was not a necessary 
consequence of the surgery, including the 
surgical wound; (b) if the answer to this 
initial question is in the affirmative, 
the additional left foot disability 
should be identified, and an opinion 
should be provided as to why it is at 
least as likely as not that such 
additional left foot disability was not 
certain or intended to result from the 
1985 VA surgery, and why such additional 
disability does not represent the 
continuance or natural progress of the 
disease or surgery which was authorized; 
and (c) if additional disability from the 
neuroma surgery is manifest, whether any 
clinically documented hip, knee, or back 
disability is etiologically linked to the 
additional left foot disability (as 
opposed to the surgery itself) resulting 
from the neuroma surgery.  The claims 
folder must be made available to the 
reviewing physician, and if necessary, an 
examination of the veteran is to be 
arranged.  


2.  The RO should review the medical 
report resulting from the above-requested 
development and assess compliance with 
the above instructions.  If the RO 
determines that the report does not 
adequately address the instructions 
contained in this REMAND, the report 
should be returned to the examiner for 
corrective action.  See Stegall.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.  Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate entitlement to 
compensation disability benefits under 
the provisions of 38 U.S.C.A. § 1151 for 
left foot disability resulting from VA 
treatment and entitlement to service 
connection for bilateral hip, bilateral 
knee, and low back disabilities, 
secondary to service-connected 
disability.

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




